Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejections of the previous office action not repeated below are withdrawn. Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sano JP 2009-271213.
Sano JP 2009-271213 (machine translation attached) teaches the mask of figure 5h (reproduce below). which includes isolated light blocking patterns (18) in area 13F and 13B and light blocking features (18) with intervening semitransparent areas (16) in area 13D and 13C. 


    PNG
    media_image1.png
    342
    51
    media_image1.png
    Greyscale


The applicant states that all of the photo-resistance structures include optical filter films.  The examiner agrees, but notes that the mask elements 13F and 13B (corresponding to the second photo-resistance structures) do not include these immediately adjacent (orthographic) to the light shielding portions. Also the claims do not preclude the presence of the optical filter film as part of the second photo-resistance structure due to the open “comprising” language of the claims.  Elements 13D correspond to the first photo-resistance structures. The examiner notes that the language of the “metal lines” does not describe a length of the lines, their shape (straight, curved, etc) or preclude their connection to other lines/features. The rejection stands as the cross-section of the lines are shown.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sano et al. JP 2009-053683.
Sano et al. JP 2009-053683 teaches various masks including 3(7), which includes the left most (25/26) which defines an opening on the substrate and second from the left area, which includes a light blocking area (25/26) surrounded by semitransparent (26) area. See also 6(7) and 10(f)

    PNG
    media_image2.png
    108
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    120
    511
    media_image3.png
    Greyscale


The applicant argues that the elements are single structures.  The claims do not preclude the presence of the optical filter film as part of the second photo-resistance structure due to the open “comprising” language of the claims.  Elements 25 and 26 which show the square of layer 26 in the top view corresponds to the first photo-resistance structures. The leftmost square corresponds to the second photo-resistance structures where the lines are connected. The examiner notes that the language of the “metal lines” does not describe a length of the lines, their shape (straight, curved, etc) or preclude their connection to other lines/features. The rejection stands as the cross-section of the lines are shown.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yamazaki et al. JP 2007-013133. 
See mask of figure 11A. 

    PNG
    media_image4.png
    125
    224
    media_image4.png
    Greyscale

The applicant argues that the two rightmost light shielding elements (11) are not a single structure, but are rather two spaced apart light shielding portions.  The examiner holds they are two light shielding portions separated by a distance. The claims do not recited that they are connected or associated in any way, nor do the claims specify the separation. The rejection stands as the cross-section of the lines are clearly shown.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Matsusei et al. JP 2009-282290.

    PNG
    media_image5.png
    238
    379
    media_image5.png
    Greyscale

The applicant did not present any further arguments beyond those addressed above.  The rejection stands, noting that the claims do not preclude the presence of the optical filter film as part of the second photo-resistance structure due to the open “comprising” language of the claims.


Claims 1-3,5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hong et al. WO 2010/134779.
Figure 9 illustrates the process for forming the mask of figure 10 including halftone, light shielding and light blocking areas.  The light blocking material can be any material which blocks light including Cr, CrO or a combination of these. The semitransparent film can be metals, metal oxides or metal oxynitrides [92-128]. 

    PNG
    media_image6.png
    237
    433
    media_image6.png
    Greyscale

The applicant did not present any further arguments beyond those addressed above.  The rejection stands, noting that the claims do not preclude the presence of the optical filter film as part of the second photo-resistance structure due to the open “comprising” language of the claims.

Claims 1-5,7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sano JP 2009-271213, in view of Nam et al. 20170023854.
Nam et al. 20170023854 teaches that MoCrO, MoCrNO, MoCrOC and MoCrCON are known light shielding materials [0037]

The applicant did not present any further arguments beyond those addressed above.  The rejection stands, noting that the claims do not preclude the presence of the optical filter film as part of the second photo-resistance structure due to the open “comprising” language of the claims.

Claims 1-5,7-12, and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over 
Sano et al. JP 2009-053683, in view of Nam et al. 20170023854.
It would have been obvious to one skilled in the art to modify the mask of Sano et al. JP 2009-053683, by replacing the Cr with other light shielding Cr compounds such as MoCrO, MoCrNO, MoCrOC and MoCrCON taught by Nam et al. 20170023854 at [0037] with a reasonable expectation of forming a useful photomask based upon their recognized equivalent functionality in the mask art as light shielding layers.
The applicant did not present any further arguments beyond those addressed above.  The rejection stands, noting that the claims do not preclude the presence of the optical filter film as part of the second photo-resistance structure due to the open “comprising” language of the claims.

Claims 1-5,7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over 

It would have been obvious to one skilled in the art to modify the mask of Yamazaki et al. JP 2007-013133, by replacing the Cr with other light shielding Cr compounds such as MoCrO, MoCrNO, MoCrOC and MoCrCON taught by Nam et al. 20170023854 at [0037] with a reasonable expectation of forming a useful photomask based upon their recognized equivalent functionality in the mask art as light shielding layers.
The applicant did not present any further arguments beyond those addressed above, so the rejection stands
Claims 1-5,7-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yamazaki et al. JP 2007-013133, in view of Nam et al. 20170023854.
It would have been obvious to one skilled in the art to modify the mask of Yamazaki et al. JP 2009-158940, by replacing the Cr with other light shielding Cr compounds such as MoCrO, MoCrNO, MoCrOC and MoCrCON taught by Nam et al. 20170023854 at [0037] with a reasonable expectation of forming a useful photomask based upon their recognized equivalent functionality in the mask art as light shielding layers.
The applicant did not present any further arguments beyond those addressed above, so the rejection stands

Claims 1-5,7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yamazaki et al. 20090140438, in view of Nam et al. 20170023854, further in view of Bingham 3525617.
Bingham 3525617 illustrates the multiple levels with 5 or 6 1parallel lines of wiring (8,10) in figures 2 and 3

    PNG
    media_image7.png
    360
    522
    media_image7.png
    Greyscale

It would have been obvious to modify the masks rendered obvious by the combination of Yamazaki et al. 20090140438 and Nam et al. 20170023854 to form circuit patterns with five or more adjacent metal lines as is old and well known in the art as evidenced by Bingham 3525617.
The applicant did not present any further arguments beyond those addressed above, so the rejection stands

Claims 1-5,7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yamazaki et al. 20090140438, in view of Nam et al. 20170023854 and Bingham 3525617, further in view of CN 103383522.
CN 103383522 (cited by applicant) illustrates in figure 2a and 3a the use of a mask having two masking elements each including light blocking portions (31) and filter portions (30). Figure 5-7 illustrate the manufacture of these masks (see also associated text). The semi- 

    PNG
    media_image8.png
    151
    656
    media_image8.png
    Greyscale

In addition to the basis above, it would have been obvious to modify the masks rendered obvious by the combination of Yamazaki et al. 20090140438, Nam et al. 20170023854 and Bingham 3525617 by forming the filter layer on the light shielding layer rather than forming the light shielding layer on the light filter layer, based upon the equivalence taught in CN 103383522.
The applicant did not present any further arguments beyond those addressed above, so the rejection stands
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 29, 2022